





CITATION: Burhoe v. Mohammed, 2011 ONCA 339



DATE: 20110429



DOCKET: C50682



COURT OF APPEAL FOR ONTARIO



Winkler C.J.O., Lang and Karakatsanis, JJ.A.



BETWEEN



Derrick Burhoe



Plaintiff (Respondent)



and



Abdenuce Mohammed, Budget Car Rentals Toronto Ltd.



Defendants (Appellants)



Chris G. Paliare and Andrew K. Lokan, for the appellants



Mark A. Klaiman, for the respondent



Heard: April 21, 2011



On appeal from the orders of Justice Gordon D. Lemon of the
          Superior Court of Justice, dated June 3, 2009 and June 2, 2009, respectively.



APPEAL BOOK ENDORSEMENT



[1]

We do not agree with the trial judge that the jurys answers were
    inconsistent.  Given the nature of the jury award, the jury clearly thought
    that the injury suffered was significantly less serious than that claimed and
    that the plaintiff was entitled to some past wage loss. Given the fact that the
    expert evidence for past wage loss gave the jury two scenarios of either
    nothing or $11,000, that it did not clearly indicate the annual wage losses,
    and given the relatively small amount involved, the jury was entitled to do the
    best it could with the evidence it had. However the jury clearly did not
    believe the plaintiff was entitled to future wage earnings or increased general
    damages and there was evidence to support those findings. The appeal is allowed
    and the jurys verdict is reinstated.

[2]

The respondent concedes that the order for costs was wrong given the
    order for a re-trial. Leave is granted, the costs order is set aside, and the
    issue of costs is remitted to the trial judge.

[3]

Costs fixed at $15,000 all inclusive.


